DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment to U.S. Patent application 16/215,367 filed on 3/19/2021.  Claims 1-11 and 13-17 are pending in the case.  Claims 1-3, 5-11, and 13 have been amended. Claims 1 and 11 are independent claims.
This office action is Final.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Bedard et al. (US Patent Application Publication US 20080263443 A1), referred to as Bedard herein.
Uchida (US Patent Application Publication US 2016/0259770 A1), referred to as Uchida herein.
Kumar et al. (US Patent Application Publication US 20170357679 A1), referred to as Kumar herein.
Trandal et al. (US Patent No. US 7475344 B1), referred to as Trandal herein.
Lim et al. (US Patent No. US 10,303,892 B1), referred to as Lim herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 10-11, 13-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedard.
Regarding independent claim 1, Bedard discloses “An information processing system (Bedard, at ¶ [0006], a computing system.) comprising: 
a client apparatus including a web browser (id. at ¶ [0019], discloses a client and a web browser.); and 
a form generation server configured to determine a request from the client apparatus (id. at ¶ [0025], the web server receives a request from the client.) and provide the client apparatus with information to generate a form of a predetermined format corresponding to the request (Examiner notes that original specification contains term definition of a “form” as ‘a graph and a table for outputting and displaying data’ (Par. [0034]). Therefore, combined with the description of current claim language, the form should be interpreted as a kind of web page or web application contains at least a table and a graph. Bedard, at ¶ [0025], the web server transmit data, ,
wherein the form generation server provides the form to be displayed on the client apparatus by the web browser (id. at ¶ [0025], the client sends a request to the web server via a DSL query to render a dashboard using a browser.), the form includes at least one table and at least one graph (id. at FIG. 4 and ¶ [0056], the web application includes tables(Cells B1 through C4 and cells G2 through H6) and visual components (Local Pie chart and Remote Bar Chart).), the graph being generated in correspondence with output data contained in the table and a field that is an element of the output data (Examiner notes that output data directs data displayed in cells in light of the disclosure of the original specification, par. [0034], at page 6. A field is not directs a single cell, but interpreted as a series of data or a column header as described in the disclosure of the original specification, par. [0034] at page 5. id. at ¶¶ [0056], each visual component generated and rendered with the data that populates the visual component using cells B1 through C4 show data stored in the spreadsheet table, and A or B header is an element of the spreadsheet table.), 
wherein the form generation server identifies a position of the output data that is specified by the request from the client apparatus, and updating the graph currently displayed according to a change in the output data (id. at ¶¶ [0088]-[0089], when a user move slider to a certain value, then value of cell C3 is updated, and then the listeners include a chart to this area are alerted on the update, and then a query results are populated in the designated result area of the chart.), and 
wherein the web browser of the client apparatus identifies the graph related to the -2-Amendment for Application No.: 16/215,367Attorney's Docket No.: 10181286US01changed output data and determine whether the field contained in the identified graph and the field at the position match each other (Examiner notes that identify and determine operations in this wherein clause are already indicated by previous limitations, but added that the operation is done by the client-side script. Bedard does the same as described at ¶ [0056], the client identify the visual components present in the dashboard document, and determine whether data JSON object is available for populates the visual component, and then as described at ¶ [0058], after the client receives the JSON representation of the dashboards document, the document can be analyzed to determine the components, data sources and their dependencies between each other in the dashboard to register a listener for change of data to render the component.), and change the display of the graph based on the output data changed by a user operation according to the determined field contained in the identified graph and the field at the position match each other (id. at ¶ [0088]-[0089], as user change cell value from 1 to 4, change the display of the pie chart by alerting the listeners in the area which includes the pie chart.). However, Bedard does not explicitly teach the form generation server “determine” a request from the client apparatus. One of ordinary skill in the art well acknowledge that when a web server receive a HTTP(s) request from a client, it could determine a request from the client apparatus by analyzing HTTP header fields of the client’s HTTP request. 
It would have been obvious to one of ordinary skill in the art at the filing date of this application has to determine a request from a client apparatus because dashboard document may only use HTML5, and the system may want to know whether the request 
Independent claim 11 is directed towards a method equivalent to an information processing system found in claim 1, and is therefore similarly rejected.
Regarding claim 2, Bedard teaches all the limitation of independent claim 1. Bedard further teaches “wherein, in a case where the field contained in the identified graph and the field at the position do not match each other is determined, the information processing system ends processing without updating the display of the graph (Bedard, at ¶ [0056], visual components are rendered only when the data is available from a data source.).”
Regarding claim 10, Bedard teaches all the limitation of independent claim 1. Bedard further teaches “wherein the web browser generates the graph based on first output page information containing information of a layout of the table and the graph and a drawing element in a case where there does not exist second output page information containing the drawing element drawn on the screen and information of a drawing position of the drawing element (Examiner notes that “layout of the table” or similar concept is not found in the specification. Bedard, at ¶¶ [0018], discloses published dashboard rendered in a web browser including spreadsheet section and a chart having a title, and display visual components including the chart, as described in detail at ¶ [0056].).”
Regarding claim 13, Bedard teaches all the limitation of independent claim 1. Bedard further teaches “wherein the form generation server includes a provision unit for identifying a position of the output data that is specified by a user on a screen displayed by the web browser, and updating the graph in the second format currently displayed on the screen according to a change in the output data (Bedard, at ¶ [0087]-[0088], dashboard is set up to use the value in a cell or in an interactive component of a slider graphical user interface element, and when user change value of the cell value, then a pie chart is changed accordingly.), and wherein the web browser of the client apparatus functions as a determination unit configured to identify the graph related to the changed output data and determine whether the field contained in the identified graph and the field at the position match each other (Examiner notes that this wherein clause is interpreted as direct client-side scripting to do the function described in the limitation. Bedard does the same as described at ¶ [0056], the client identify the visual components present in the dashboard document, and determine whether data JSON object is available for populates the visual component.), and a change unit configured to change the display of the graph based on the output data changed by a user operation according to the determination unit determining that the field contained in the identified graph and the field at the position match each other (id. at ¶ [0088]-[0089], as user change cell value from 1 to 4, change the display of the pie chart by alerting the listeners in the area which includes the pie chart.).”
Regarding claim 14, Bedard teaches all the limitation of independent claim 1. Bedard further teaches “wherein the request is transmitted to the form generation server in accordance with a selection operation by the user on an operation screen displayed on the client apparatus (Bedard, at ¶ [0088]-[0090], discloses when user moves slides, cell C3 is updated with the slider’s current value, the process of 
Claim 17 is directed towards a method equivalent to an information processing system found in the claim 13, and is therefore similarly rejected.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedard in view of Uchida.
Regarding claim 3, Bedard teaches all the limitation of independent claim 1. Bedard further teaches “wherein a program is provided, and wherein the program provided includes- 39 -10181286US01 first output page information containing information of a layout of the table and the graph included in the form (Bedard, at ¶ [0022], discloses a dashboard container file contains information of dashboard layouts, while the dashboard is well known for one of ordinary skill in the art, includes charts and spreadsheet tables as depicted at FIG. 1.),” However, Bedard does not explicitly teach “and second output page information containing a drawing element drawn on the screen and information of a drawing position of the drawing element, the second output page information being generated as a result of a change of the first output page information into a file format different from the first output page information.”
Uchida is in the same field of a system in which layout information or format information can be held and an editing operation can be easily performed even if a document page generated in an overlay process is converted into an editable format on a WWW browser screen (Uchida, at ¶ [0010]) that generating a form document page of a PDF format via the virtual printer using page description language (PDL) information id. at ¶¶ [0056]-[0057]) while the PDF format is different from the format of the file that contains the field attribute information (id. at ¶ [0054]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Bedard’s information processing system that component properties or attributes information including dashboard layout with generating a form document page of a PDF format with a result of rendering process as taught by Uchida because field attribute and text position alignment would be maintained in the PDF format (Uchida, at ¶ [0008]).
Regarding claim 7, Bedard teaches all the limitation of independent claim 1. However, Bedard does not explicitly teach “wherein a program is provided, and the web browser of the client apparatus executing the program provided further includes a second determination configured to determine whether the field is present at the position of the output data that is specified by the user, and displays a dialog for changing the output data by the user operation in a case where the second determination determines that the field is present at the position and ends the processing without displaying the dialog in a case where the second determination determines that the field is not present at the position.”
Uchida is in the same field of a system in which layout information or format information can be held and an editing operation can be easily performed even if a document page generated in an overlay process is converted into an editable format on a WWW browser screen (Uchida, at ¶ [0010]) that determine whether clicked position is 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Bedard’s information processing system that component properties or attributes information including dashboard layout with determine whether clicked position is on the editable field or not, and the editing dialog is displayed if one of regions of the editable document browsing screen is clicked as taught by Uchida because it would be easier and suitable for an editing operation (Uchida, ¶ [0072]).

Claims 4-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedard in view of Uchida as applied to claim 3 above, and further in view of Kumar.
Regarding claim 4, Bedard in view of Uchida teaches all the limitation of independent claim 1 and its dependent claim 3. Bedard further teaches “wherein the first output page information includes a first page block being information of a layout of the table included in the form in a specific output page, and a second page block containing information of a layout of the graph related to the first page block (Bedard, at ¶ [0018], teaches dashboard includes spreadsheet section includes visualization of relevant data, and visual component containing information of a layout of the chart related to the dashboard.).” However, Bedard in view of Uchida does not explicitly teach “and an identifier of the graph.”
id. at ¶ [0026]). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Bedard’s information processing system that component properties or attributes information including dashboard layout including a table and a graph, with Uchida’s system of generating a form document page of a PDF or a SVG format with a result of rendering process, and with each object includes corresponding identifier as taught by Kumar because it would allow a user to manually impose a particular appearance upon various chart elements (Kumar, at ¶ [0005]).
Regarding claim 5, Bedard in view of Uchida and Kumar teaches all the limitation of independent claim 1 and its dependent claims 3 and 4. Bedard further teaches  “wherein, after confirming that the second page block is included in the first output page information of the form currently displayed on the screen, … and the field at the position match each other is identified (Bedard, at ¶ [0056], discloses the client, specifically client-side JavaScriptTM use local and remote data source to populate a visual component in a chart, rendering is done only after the data that populates the component is available from a data source, remote or local.).” However, Bedard does not explicitly teach “a graph attribute containing the field of the graph based on the identifier of the graph contained in the second page block,”
Uchida is in the same field of a system in which layout information or format information can be held and an editing operation can be easily performed even if a document page generated in an overlay process is converted into an editable format on a WWW browser screen (Uchida, at ¶ [0010]) that acquires attribute information of a target field of the rendering command, and acquired attribute information is a field name of a target field graphic as identifier, as depicted at FIG. 9 and as described at ¶ [0052].
 Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Bedard’s information processing system with identifies attribute information that a field name of a target field as identifier as taught by Uchida because if coordinates of the clicked position are included in regions of data of the field attribute information file, then it is determined that the clicked position is on the editable field (Uchida, at ¶ [0063]).
Regarding claim 6, Bedard in view of Uchida and Kumar teaches all the limitation of independent claim 1 and its dependent claims 3-5. Bedard further teaches  “wherein, in a case where the second page block is not included in the first output page information of the form currently displayed on the screen is confirmed, the at least one table included in the form is changed based on the output data changed by the user operation (Bedard does not discloses the second page block, and as described at ¶ [0041], Bedard discloses when user input to the prompt values, cell storing the input, and as described at ¶ [0089], event propagating process fired when the cell is updated, the updated cell then broadcasts to its listeners, then the 
Regarding claim 8, Bedard in view of Uchida teaches all the limitation of independent claim 1 and its dependent claim 7. However, Bedard does not explicitly teach “further comprising: a third determination configured to determine whether a drawing position of a drawing element is contained in a layout of the table using first output page information containing information of the layout of the table and second output page information containing information of the drawing position of the drawing element drawn on the screen; and”
Examiner notes that current claim limitation is not included in the specification, therefore, the examiner interpret the inventive concept of the current claim limitation given the broadest reasonable interpretation. Specifically, “layout of the table” or similar concept is not found in the specification.
Uchida is in the same field of a system in which layout information or format information can be held and an editing operation can be easily performed even if a document page generated in an overlay process is converted into an editable format on a WWW browser screen (Uchida, at ¶ [0010]) that determine a record indicates rendering information of data of the field graphic and determine rendering position of the field graphic written in the field attribute information file (id. at ¶ [0054]).
However, Bedard in view of Uchida does not explicitly teach “a field name of the field and identification information to the drawing element contained in the second output page information according to the third determination determining that the drawing position of the drawing element is contained in the layout of the table is assigned, wherein the second determination determines whether the field is present at the position of the output data that is specified by the user using the field name assigned.“
Kumar is in the same field of contextual styling of chart elements based upon metadata stored in the data layer associated with chart data (Kumar, at Abstract) that assign id of the story and textual name of story to the story metadata stored in the metadata table as a JSON object (Kumar, at ¶ [0056]), and when user making change of the chart, look back via a mapping to the JSON representation of data, and find the corresponding contextual description of the chart element in the story JSON including the entity id and textual name “Net Revenue” which is equivalent to the field name that has been selected (id. at ¶ [0084]-[0085]). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Bedard’s information processing system with determining a record and rendering position of a drawing element as taught by Uchida with assign id of the story and textual name of story to the story metadata stored in the metadata table as a JSON object and when user making change of the chart, look back via a mapping to the JSON representation of data, and find the corresponding contextual description of the chart element in the story JSON including field name as taught by Kumar because it is possible to hold layout information or format information of data and easily perform an editing operation (Uchida, at ¶ [0072]) and because it offers the advantage of consistently depicting the same data with a same appearance (Kumar, at ¶ [0091]).
claim 9, Bedard in view of Uchida and Kumar teaches all the limitation of independent claim 1 and its dependent claims 7 and 8. Bedard further teaches “wherein, after the first output page information is confirmed to include a second page block (Bedard, at ¶ [0018], teaches visual component containing information of a layout of the chart related to the dashboard.),” However, Bedard does not explicitly teach “a graph attribute containing the field of the graph is identified based on an identifier of the graph contained in the second page block,”
Uchida is in the same field of a system in which layout information or format information can be held and an editing operation can be easily performed even if a document page generated in an overlay process is converted into an editable format on a WWW browser screen (Uchida, at ¶ [0010]) that acquires attribute information of a target field of the rendering command, and acquired attribute information is a field name of a target field graphic as identifier, as depicted at FIG. 9 and as described at ¶ [0052].
However, Bedard in view of Uchida does not explicitly teach “and the graph is generated using the graph attribute- 41 -10181286US01 and the second output page information with the field name and the identification information assigned.”
Kumar is in the same field of contextual styling of chart elements based upon metadata stored in the data layer associated with chart data (Kumar, at Abstract) that assign id of the story and textual name of story to the story metadata stored in the metadata table as a JSON object (Kumar, at ¶ [0056]) while visualization engine constructs a chart visualization by receiving metadata and data input from metadata table and fact table (id. at ¶¶ [0035]-[0036]).
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedard in view of Trandal.
Regarding claim 15, Bedard teaches all the limitation of independent claim 1 and its dependent claim 14. However, Bedard does not explicitly teach “wherein the operation screen includes a selection item for displaying the form on the web browser and a selection item for displaying a print preview of the form.”
Trandal is in the same field of product claims management solutions for maintaining purchase records and product repair, replacement, and refund claims processing (Trandal, at Abstract) that double clicking on a thumbnail image optionally activates a new browser with an expanded view of the receipt and conventional browser options including print preview (id. at column 23, lines 52-55).
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedard in view of Lim.
Regarding claim 16, Bedard teaches all the limitation of independent claim 1. Bedard further teaches “wherein the form in the second format is a form in an SVG format (Bedard, at ¶ [0025], discloses the client render dashboard using a browser executing SVG to display given digital data into dynamic graphics.).” However, Bedard does not explicitly teach “the form in the first format is a form in a PDF format, and”.
Lim is in the same field of information or document management to protecting documents when viewed on a Web browser (Lim, at column 1, lines 21-23) that The protected document is translated to a format suitable for rendering in a web browser and displayed on a web browser (id. at column 10, lines 57-60), and the document includes Adobe® PDF file (id. at column 10, lines 17-19).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bedard’s information processing system to display the document in the first format except for the graph and display graph in SVG format on .

Response to Arguments
Applicants’ amendments to claims 1 and 11 have been fully considered and are persuasive. The 35 U.S.C. § 112(a) rejection of the claim is respectfully withdrawn.
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SEUNG W. JUNG

Art Unit 2144



/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144